J-S46030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

PAUL PACI, JR.,

                         Appellant                  No. 2089 MDA 2016


         Appeal from the Judgment of Sentence January 22, 2015
          In the Court of Common Pleas of Susquehanna County
           Criminal Division at No(s): CP-58-CR-0000304-2014


BEFORE: BOWES, J., OLSON, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY OLSON, J.:                      FILED AUGUST 30, 2017

     Appellant, Paul Paci, Jr., appeals from the judgment of sentence

entered on January 22, 2015. We affirm.

     The relevant factual background and procedural history of this case

are as follows.   On July 2, 2014, Appellant was involved in an altercation

with Russell Fauver (“Victim”) at a bar in Susquehanna County.          N.T.,

1/22/15, at 4.    When Appellant left the bar, Victim followed him to his

residence.   Victim intentionally rear-ended Appellant’s car and a heated

exchange followed. N.T., 11/25/14, at 12. After the exchange, Victim left

the scene and Appellant followed him. Id. Appellant saw Victim standing on

a dirt road one-half mile away and hit him with his car.      Id. at 12-13.

Appellant exited the vehicle, punched and kicked Victim, then returned to his




* Former Justice specially assigned to the Superior Court.
J-S46030-17


vehicle and ran Victim over. Id. at 13. Appellant left the scene and Victim

died from his injuries. Id.

        Appellant pled guilty to third degree murder.1 On January 22, 2015,

the trial court sentenced Appellant to 12 to 30 years’ imprisonment.

Appellant did not file a post-sentence motion nor did he file a direct appeal.

On December 9, 2015, Appellant filed a pro se petition pursuant to the Post-

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.              On March 1,

2016, the PCRA court appointed counsel.                  On September 30, 2016,

Appellant’s counsel filed an amended petition. On November 18, 2016, the

PCRA court granted Appellant’s PCRA petition in part and reinstated his

direct appellate rights nunc pro tunc. This timely appeal followed.2

        Appellant presents two issues for our review:

     1. Whether the sentence imposed was excessive and an abuse of
        discretion?

     2. Whether the court should have held a PCRA evidentiary hearing?

Appellant’s Brief at 7.

        In his first issue, Appellant argues that his sentence is excessive. This

issue    challenges    the    discretionary    aspects   of   Appellant’s   sentence.

Commonwealth v. Bonner, 135 A.3d 592, 603 (Pa. Super. 2016), appeal

____________________________________________


1
    18 Pa.C.S.A. § 2502(c).
2
  Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925(a).



                                           -2-
J-S46030-17


denied, 145 A.3d 161 (Pa. 2016). “Objections to the discretionary aspects

of a sentence are generally waived if they are not raised at the sentencing

hearing or in a motion to modify the sentence imposed.” Commonwealth

v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010), citing Commonwealth v.

Mann, 820 A.2d 788, 794 (Pa. Super. 2003). Appellant failed to object to

the punishment imposed at his sentencing hearing and did not file a post-

sentence motion objecting to the sentence. Thus, this issue is waived.

       Appellant’s second issue relates to the November 18, 2016, order

granting his PCRA petition, reinstating his direct appellate rights nunc pro

tunc, and cancelling the scheduled PCRA hearing.     Appellant did not file a

notice of appeal from this order. Instead, Appellant’s notice of appeal states

that he appealed “from the order and sentence entered in this matter on

January 22, 2015.” Notice of Appeal, 12/16/16, at 1. Therefore, this Court

does not have jurisdiction over Appellant’s second claim, as it relates to an

order from which he has not appealed.3 See Brown v. Greyhound Lines,

____________________________________________


3
  We note that the PCRA court granted Appellant’s PCRA petition in part by
reinstating Appellant’s direct appellate rights nunc pro tunc. Appellant
thereafter filed this appeal from the judgment of sentence entered on
January 22, 2015, not from the order granting his PCRA petition that
reinstated his direct appeal rights. Thus, Appellant is currently pursuing a
direct appeal from his judgment of sentence. Because this is a direct
appeal, Appellant’s judgment of sentence will not become final for PCRA
purposes until the time for seeking review by our Supreme Court or the
Supreme Court of the United States expires, or the Supreme Court of the
United States denies Appellant’s petition for a writ of certiorari.
Commonwealth v. Turner, 73 A.3d 1283, 1286 (Pa. Super. 2013), appeal
(Footnote Continued Next Page)


                                           -3-
J-S46030-17


Inc., 142 A.3d 1, 19 (Pa. Super. 2016); Novoseller v. Royal Globe Ins.

Cos., 463 A.2d 1163, 1165 (Pa. Super. 1983).

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2017




                       _______________________
(Footnote Continued)

denied, 91 A.3d 162 (Pa. 2014). Thus, once this direct appeal is final,
Appellant may pursue collateral relief in accordance with the PCRA if he so
chooses.



                                            -4-